United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
PEACE CORPS, Washington, DC, Employer
________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-174
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2006 appellant filed a timely appeal from an October 27, 2005 Office of
Workers’ Compensation Programs’ merit decision, denying his claim for hemochromatosis and
an October 11, 2006 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant’s hemochromatosis is causally related to factors of
his federal employment; and (2) whether the Office abused its discretion in denying appellant’s
request for reconsideration.

FACTUAL HISTORY
On July 19, 2005 appellant, then a 59-year-old Peace Corps volunteer, filed an
occupational disease claim alleging that he developed hemochromatosis1 due to his work in
Togo, West Africa. He stated that in March 2005 he developed chest tightness, sweats, nausea
and headaches that lasted 10 days and was diagnosed as a virus. Appellant returned to work in
Togo, West Africa but became ill again and was transported to Washington, DC on April 17,
2005 with a diagnosis of possible renal failure. He was later diagnosed with hemochromatosis.
On June 3 and 29, 2005 Dr. Kris Ramprasad, a Board-certified internist specializing in
gastroenterology, examined appellant and diagnosed hemochromatosis. He recommended
treatment by periodic phlebotomies (incision of a vein for the letting of blood) to reduce the level
of iron saturation in the blood. Dr. Ramprasad noted that appellant had a remote family history
of hemochromatosis.
On July 28, 2005 Dr. Kenneth Kim, an employing establishment physician, stated that
appellant served in the Peace Corps in Cote D’Voire (Ivory Coast) from June 11 to October 15,
2002 and in Togo from October 16, 2002 to May 7, 2005. He indicated that hemochromatosis
was caused by an inherited disorder involving iron metabolism and appellant’s employment did
not cause or exacerbate his condition.
On August 8, 2005 the Office asked appellant to provide additional evidence, including a
comprehensive medical report explaining how his inherited condition of hemochromatosis was
aggravated by factors of his employment.
On August 19 and September 19, 2005 Dr. David L. Hammer, an employing
establishment physician, indicated that appellant’s medical history when he began his Peace
Corps service included hypertension, asthma, gastroesophageal reflux disease (GERD) with
Barrett’s esophagitis and colonic polyps. Appellant did not disclose his congenital condition of
hemochromatosis, a condition that usually affects the males in a family and presents in the
affected individual’s fifth decade.2 Dr. Hammer stated that appellant’s employment did not
cause or aggravate his inherited hemochromatosis. He stated that appellant’s iron overload was
not caused by diet, a consequence of malaria prophylaxis or excessive vitamin usage and was not
a condition unique to West Africa.
By decision dated October 27, 2005, the Office denied appellant’s claim on the grounds
that the evidence did not establish that his hemochromatosis was causally related to his
employment.

1

Primary hemochromatosis is an iron overload in bodily tissues, a disorder in which excessive iron is deposited in
the parenchymal cells (the functional elements of an organ, as distinguished from its framework), causing tissue
damage and dysfunction of the liver, pancreas, heart and pituitary gland. See DORLAND’S Illustrated Medical
Dictionary (27th ed. 1988), 747, 751, 1231; see also The Merck Manual of Diagnosis and Therapy 1146 (16th ed.
1992).
2

Dr. Hammer noted that appellant’s family background of hemochromatosis was demonstrated by his genetic
profile and blood tests showing mutation.

2

Appellant requested reconsideration. He argued that his hemochromatosis was directly
related to his living conditions in West Africa. Appellant contended that the virus he contracted
in March 2005 and the effects of an iron deficient diet for three years contributed to his
hemochromatosis.
By decision dated October 11, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence did not warrant further merit review.3
LEGAL PRECEDENT -- ISSUE 1
Section 10.730 of Title 20 of the Code of Federal Regulations,4 addresses the issue of
conditions of coverage for Peace Corps volunteers injured while serving outside the United
States. This regulation interprets section 8142(c)(3) of the Act.5 It provides that an injury
sustained by a Peace Corps volunteer, when he is outside the United States shall be presumed to
have been sustained in the performance of duty and any illness contracted during such time shall
be presumed to be proximately caused by the employment. This presumption will be rebutted by
evidence that the injury or illness was caused by the claimant’s willful misconduct or intent to
bring about the injury or death of self or another; was proximately caused by the intoxication by
alcohol or illegal drugs of the injured claimant; the illness is shown to have preexisted the period
of service abroad; or the injury or illness claimed is a manifestation of symptoms of or
consequent to, a preexisting congenital defect or abnormality. If the presumption that an injury
or illness was sustained in the performance of duty is rebutted, the claimant has the burden of
proving by the submittal of substantial and probative evidence that such injury or illness was
sustained in the performance of duty with the Peace Corps.6
ANALYSIS -- ISSUE 1
Dr. Ramprasad diagnosed hemochromatosis and noted that appellant had a remote family
history of hemochromatosis. Dr. Kim stated that hemochromatosis was caused by an inherited
disorder involving iron metabolism. He stated that appellant’s employment did not cause or
exacerbate his condition. Dr. Hammer indicated that appellant’s hemochromatosis was
congenital, a condition that usually affects the males in a family and presents in the affected
individual’s fifth decade. He noted that appellant’s family background of hemochromatosis was
demonstrated by his genetic profile and blood tests showing mutation. Dr. Hammer stated that
appellant’s employment did not cause or aggravate his inherited hemochromatosis. He stated
that appellant’s iron overload was not caused by diet, a consequence of malaria prophylaxis or
excessive vitamin usage and was not a condition unique to West Africa. Each of these
physicians found that appellant’s hemochromatosis was not causally related to his Peace Corps
3

Appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to the evidence that was
before the Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c). The Board may not consider this
evidence for the first time on appeal.
4

20 C.F.R. § 10.730.

5

5 U.S.C. § 8142.

6

20 C.F.R. § 10.730(b).

3

service, but rather was due to a genetic family condition. The presumption of causal relationship
afforded to Peace Corps volunteers is therefore rebutted in this case. Because appellant failed to
provide any medical evidence establishing that his hemochromatosis was caused or aggravated
by factors of his employment, he failed to meet his burden of proof.7 The Office properly denied
his claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act8 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; or (2) advancing a relevant legal argument not previously considered by the Office;
or (3) constituting relevant and pertinent evidence not previously considered by the Office.9
When an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.10
ANALYSIS -- ISSUE 2
In support of his request for reconsideration, appellant argued that his hemochromatosis
was directly related to his living conditions in West Africa. He stated that the virus he contracted
in March 2005 and the effects of an iron deficient diet for three years contributed to his
hemochromatosis. The Board notes that lay individuals such as appellant are not competent to
render a medical opinion.11 Therefore, appellant’s contention does not constitute relevant and
pertinent evidence not previously considered by the Office. Appellant did not demonstrate that
the Office erroneously applied or interpreted a specific point of law, advance a relevant legal
7

On August 8, 2005 the Office asked appellant to provide additional evidence, including a comprehensive
medical report explaining how his inherited condition of hemochromatosis was aggravated by factors of his
employment. However, appellant failed to provide such medical evidence.
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(2).

10

20 C.F.R. § 10.608(b).

11

See Robert J. Krstyen, 44 ECAB 227 (1992).

4

argument or constitute relevant and pertinent evidence not previously considered. The Office
properly denied his request for reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that his hemochromatosis was causally
related to his federal employment. The Board further finds that the Office did not abuse its
discretion in denying appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 11, 2006 and October 27, 2005 are affirmed.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

